Exhibit 10.3



AMENDMENT No. 31 TO PURCHASE AGREEMENT No. GPJ-003/96



This Amendment No. 31 (“Amendment 31”) dated as of March 16, 2004 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. (“EMBRAER”) and ExpressJet
Airlines, Inc., formerly known as New ExpressJet Airlines, Inc. (as assignee
from ExpressJet Airlines, Inc. formerly known as Continental Express, Inc.)
(“BUYER”), collectively hereinafter referred to as the “PARTIES”, and relates to
Purchase Agreement No. GPJ-003/96, as amended from time to time together with
its Attachments (collectively referred to as the “Base Agreement”) and Letter
Agreements GPJ-004/96 dated August 5, 1996 and PCJ-004A/96 dated August 31, 1996
between EMBRAER and BUYER as amended from time to time (together with the Base
Agreement, collectively referred to herein as the “Purchase Agreement” or the
"Agreement") for the purchase of up to two hundred and forty five (245) new
EMB-145 aircraft (the “AIRCRAFT”).



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 31 and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER and EMBRAER wish to amend the Purchase Agreement to (a) include
technical features "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]" and (b) reschedule the delivery months for Reconfirmation AIRCRAFT,
all as more fully set forth below;



NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are acknowledged by the PARTIES, EMBRAER and BUYER hereby agree to
amend the Purchase Agreement as follows:



1.         "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]".



Each EMB 145 XR AIRCRAFT from XR061 and all subsequent EMB 145 XR AIRCRAFT shall
"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]".



2.         Amendment to Reconfirmation AIRCRAFT Delivery Schedule





THE TEXT OF PARAGRAPH A.8 OF ARTICLE 5 OF THE PURCHASE AGREEMENT IS HEREBY
DELETED AND REPLACED WITH THE FOLLOWING:




a.8.      RECONFIRMATION AIRCRAFT Deliveries

BUYER has the option to purchase up to one hundred (100) additional XR AIRCRAFT
(the "Reconfirmation AIRCRAFT") in accordance with the terms of this Agreement. 
"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

--------------------------------------------------------------------------------


  PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]".  The Reconfirmation
AIRCRAFT shall be delivered in accordance with the following schedule, provided
that all terms and conditions of this Article 5a.8 have been satisfied:



Reconfirmation
Group

XR
Aircraft

 

Delivery
Month

 

 

Reconfirmation
Group

 

XR
Aircraft

 

Delivery
Month

 

1

"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]".

26

"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]".

2

27

3

28

4

29

5

30

6

31

7

32

8

33

9

34

10

35

11

36

12

37

Group 1

13

Group 2

38

14

39

15

40

16

41

17

42

18

43

19

44

20

45

21

46

22

47

23

48

24

49

25

50

51

76

52

77

53

78

54

79

55

80

56

81

57

82

58

83

59

84

60

85

61

86

62

87

Group 3

63

Group 4

88

64

89

65

90

66

91

67

92

68

93

69

94

70

95

71

96

72

97

73

98

74

99

75

100

--------------------------------------------------------------------------------




If BUYER exercises its option to purchase the Reconfirmation AIRCRAFT as
described above, a non-refundable deposit of "[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]" is due and payable for each Reconfirmation
Aircraft "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]".  This deposit shall be considered part of the payment towards the
Basic Price of the relevant Reconfirmation AIRCRAFT. EMBRAER will give the BUYER
notice of the Contractual Delivery Date of each Reconfirmation Aircraft for
which the Buyer has exercised its option in accordance with the terms of this
Article at least "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]" prior to the first business day of the relevant above referred to
delivery month. Upon BUYER’s exercise of its option with respect to the
Reconfirmation AIRCRAFT, each Reconfirmation AIRCRAFT so reconfirmed shall be
considered an XR AIRCRAFT for all purposes under the Agreement."

3.         AIRCRAFT BASIC PRICE

As a result of the change in the AIRCRAFT configuration and in the AIRCRAFT
BASIC PRICE specified in this Amendment 31, the AIRCRAFT BASIC PRICE will be:

AIRCRAFT

BASIC PRICE (JAN/1996 US Dollars)

 

"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]".




ALL OTHER TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT, WHICH ARE NOT
SPECIFICALLY AMENDED BY THIS AMENDMENT 31, SHALL REMAIN IN FULL FORCE AND EFFECT
WITHOUT ANY CHANGE.





[INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, EMBRAER AND BUYER, BY THEIR DULY AUTHORIZED OFFICERS, HAVE
ENTERED INTO AND EXECUTED THIS AMENDMENT NO. 31 TO THE PURCHASE AGREEMENT TO BE
EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE.




EMBRAER - Empresa Brasileira
de Aeronáutica S.A.

EXPRESSJET AIRLINES, INC.

 

 

By:           /s/ Satoshi Yokota                                   

By:            /s/ Frederick S. Cromer                          

Name:     Satoshi Yokota

Name:       Frederick S. Cromer

Title:        Executive VP, Development and Industry

Title:          VP and Chief Financial Officer

 

By:           /s/ Flavio Rimoli                                       

Name:     Flavio Rimoli

Title:        Sr. VP, Airline Market

 

Date:       March 19, 2004

Date:         March 30, 2004

Place:      Sao Jose Dos Campos, SP

Place:       Houston, TX, USA

 

Witness:  /s/ Erika L. Natali                                      

Witness:   /s/ Kristy A. Nicholas                               

Name:     Erika Lulai Natali

Name:       Kristy A. Nicholas




--------------------------------------------------------------------------------


